992 So.2d 292 (2008)
Edward BRUTON, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D07-1933.
District Court of Appeal of Florida, Third District.
September 17, 2008.
Edward Bruton, in proper person.
Bill McCollum, Attorney General, and Richard L. Polin, Assistant Attorney General, for appellee.
*293 Before COPE, SUAREZ, and LAGOA, JJ.
PER CURIAM.
This is an appeal of an order summarily denying a motion under Florida Rule of Criminal Procedure 3.850. On appeal from a summary denial, this court must reverse unless the postconviction record, see Fla. R.App. P. 9.141(b)(2)(A), shows conclusively that the appellant is entitled to no relief. See Fla. R.App. P. 9.141(b)(2)(D).
The record now before us fails to make the required showing regarding Issue C. The relevant parts of the transcript were not attached to the denial order. We reverse the order as to Issue C only and remand for further consideration. If the trial court again enters an order summarily denying the post conviction motion, the court shall attach record excerpts conclusively showing that the appellant is not entitled to any relief. We affirm the denial of relief on the remaining issues.
Reversed and remanded for further proceedings.